FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                            FOR THE TENTH CIRCUIT                          February 19, 2019
                        _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
 JASON BROOKS,

       Petitioner - Appellant,
                                                             No. 18-1489
 v.                                                 (D.C. No. 1:18-CV-02666-LTB)
                                                               (D. Colo.)
 MATTHEW HANSON, Warden of the
 Sterling Correctional Facility; PHIL
 WEISER, Colorado Attorney General,

       Respondents - Appellees.
                      _________________________________

           ORDER DENYING A CERTIFICATE OF APPEALABILITY**
                   _________________________________

Before CARSON, BALDOCK, and MURPHY, Circuit Judges.
                  _________________________________

      Petitioner Jason Brooks, a Colorado state prisoner appearing pro se, seeks a

certificate of appealability (“COA”) to appeal the district court’s dismissal of his 28




      
      Pursuant to Fed. R. App. P. 43(c)(2), Phil Weiser is substituted for Cynthia
Coffman as the respondent in this case.
      **
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order is not binding precedent, except
under the doctrines of law of the case, res judicata, and collateral estoppel. It may be
cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
U.S.C. § 2241 habeas application. He also seeks to proceed in forma pauperis. We

deny a COA, deny his motion to proceed in forma pauperis, and dismiss this matter.



                                           I.

      In 2010, Brooks pleaded guilty to four counts of securities fraud. In addition

to 32 years’ imprisonment, the Colorado state court ordered Brooks to pay

$ 5,132,352.46 in restitution. In 2015, a state court clerk informed Brooks that his

restitution order was subject to a monthly interest charge under Colo. Rev. Stat. § 18-

1.3-603(4). Since receiving that notice, Brooks has filed multiple habeas petitions,

including a § 2254 petition challenging the restitution portion of his Colorado state

court sentence.

      Brooks’ current § 2241 petition is no different. He maintains that the state

court’s application of § 18-1.3-603(4) denied him due process because it is not clear

when or how interest attaches to the restitution amount. See Colo. Rev. Stat. § 18-

1.3-603(4)(b)(l).

      The district court dismissed Brooks’ § 2241 habeas application for lack of

jurisdiction, concluding that Brooks did not satisfy the statutory requirements to

challenge the restitution order. The district court further determined that even

liberally construing Brooks’ claim as a challenge to his sentence pursuant to

28 U.S.C. § 2254, the district court lacked jurisdiction over a second or successive

claim absent this court’s approval. Brooks filed a timely motion to reconsider. The

district court construed that motion as a motion to alter or amend the judgement

                                           2
under Federal Rule of Civil Procedure 59(e). The district court denied the Rule 59(e)

motion for lack of jurisdiction for the same reason it dismissed Brooks’ § 2241

habeas application.



                                           II.

      Habeas corpus relief under 28 U.S.C. § 2241 is only warranted if the petitioner

“is in custody in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2241(c)(3). The “in custody” language of § 2241 is

jurisdictional. See Hensley v. Mun. Court, 411 U.S. 345, 353 n.10 (1973)

(explaining that a finding of no custody “would not merely have postponed the

exercise of habeas corpus jurisdiction, but have barred it altogether”). Custody

“encompasses not only individuals subject to immediate physical imprisonment, but

also those subject to restraints not shared by the public generally that significantly

confine and restrain freedom.” Mays v. Dinwiddie, 580 F.3d 1136, 1139 (10th Cir.

2009).1 An order to pay “restitution or a fine, absent more, is not the sort of

significant restraint on liberty contemplated in the custody requirement of the federal

habeas statutes.” Id. (citing Erlandson v. Northglenn Mun. Court, 528 F.3d 785, 788

(10th Cir. 2008)).




      1
        Mays discussed the “in custody” requirements of 28 U.S.C. § 2254. The
Rules Governing Section 2254 Cases, however, may be applied to habeas-corpus
actions filed under § 2241. See Rule 1(b), Rules Governing Section 2254 Cases.
                                            3
      The district court correctly concluded that Brooks is not in custody with

respect to his claim challenging the restitution order. Brooks’ challenge to the

restitution order only affects the amount of restitution owed. His claim has no impact

on his obligation to serve the remainder of his sentence. Because Brooks’ habeas

application challenges the restitution order only, it does not seek to remedy any

“severe restraints [to his] individual liberty.” Hensley, 411 U.S. at 351; see also

Mays, 580 F.3d at 1139 (holding that monetary obligations, without more, are not

enough to satisfy the custody requirement of federal habeas statutes). Thus, the

district court correctly concluded that it lacked jurisdiction over this action. See also

Bailey v. Hill, 599 F.3d 976, 981 (9th Cir. 2010) (concluding that being “in physical

custody while attacking [a] restitution order is insufficient to confer jurisdiction”

over a habeas petition because “the elimination or alteration of a money judgment,

does not directly impact—and is not directed at the source of the restraint on—his

liberty”); Washington v. Smith, 564 F.3d 1350, 1351 (7th Cir. 2009) (holding that an

incarcerated prisoner’s claim challenging only the calculation of restitution is not a

cognizable claim for federal habeas relief).

      In his application to this court for a COA, Brooks advances a theory that he

did not raise in his initial § 2241 habeas application to the district court.2 He argues

that the Colorado statute is analogous to the Federal Bureau of Prisons (“BOP”)


2
  Brooks’ § 2241 application is not an unauthorized second or successive claim with
respect to his previous § 2254 application. See Zayas v. I.N.S., 311 F.3d 247, 256
(3d Cir. 2002) (“[T]he gatekeeping regime of § 2244(b) is inapplicable to a
‘second or successive’ § 2241 habeas petition.”); 28 U.S.C. § 2244(b).
                                            4
Inmate Financial Responsibility Program (“IFRP”). 28 C.F.R. § 545.11. A number

of circuits, including ours, have observed that challenges to the IFRP attack the

execution of the petitioner’s sentence and are properly raised in a § 2241 petition.

E.g., Davis v. Wiley, 260 F. App’x 66, 68 (10th Cir. 2008); Ihmoud v. Jett, 272 F.

App’x 525, 526 (7th Cir. 2008); Ridley v. Smith, 179 F. App’x 109, 110–11 (3d Cir.

2006). We consider arguments not raised in an initial habeas application and

presented initially to the district court forfeited. See United States v. Moya, 676 F.3d

1211, 1213 (10th Cir. 2012). Further, Brooks does not request that we review this

argument for plain error. Thus, we deny his request for a COA on this forfeited

argument. Richison v. Ernest Grp., Inc., 634 F.3d 1123, 1131 (10th Cir. 2011)

(“[T]he failure to argue for plain error and its application on appeal . . . surely marks

the end of the road for an argument for reversal not first presented to the district

court.”).

                                           III.

       No reasonable jurist could debate the district court’s dismissal. See Slack v.

McDaniel, 529 U.S. 473, 484 (2000). Therefore, we deny Brooks’ application for a

COA and dismiss his appeal.




                                            5
      We deny Brooks’ request to proceed in forma pauperis.3


                                           Entered for the Court


                                           Joel M Carson III
                                           Circuit Judge




      3
         Given the multiple habeas petitions Brooks filed challenging the restitution
order, we conclude that Brooks’ appeal lacked good faith. See Coppedge v. United
States, 369 U.S. 438, 444 (1962). Accordingly, we deny his request for in forma
pauperis status.
                                           6